EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Kelly on 02/02/2021 and 02/08/2021. Amendments were made to better define over the art and to cancel claims associated with different embodiments.

The application has been amended as follows: 

Claim 1.	 A system for non-invasive monitoring of hemoglobin concentration level, the system comprising:
a medical device comprising:
at least one light source configured to provide light to patient tissue;
a first photodetector configured to monitor an emission response at a first 
emission wavelength, wherein the first emission wavelength is selected to correspond with a maximum of the emission response of a hemoglobin component, wherein the hemoglobin component comprises at least one of oxyhemoglobin or de-oxyhemoglobin; and
a second photodetector configured to monitor the emission response at a 

one or more processors configured to receive the emission responses at the first 
emission wavelength and the second emission wavelength, wherein the one or more processors are configured to calculate a ratio based on the received emission responses and utilize the calculated ratio to determine the hemoglobin concentration level.

Claim 10.	A method of non-invasively monitoring hemoglobin concentration level, the method comprising:
providing incident light to patient tissue at a first excitation wavelength;
monitoring an emission response at a first emission wavelength, wherein the first
emission wavelength is selected to correspond with a maximum of the emission response of a hemoglobin component, wherein the hemoglobin component comprises at least one of oxyhemoglobin or de-oxyhemoglobin;
monitoring the emission response at a second emission wavelength, wherein the 
second emission wavelength is selected to correspond with a minimum of the emission response of the hemoglobin component; and
calculating the hemoglobin concentration level based on a ratio of the emission 
response measured at the first emission wavelength to the emission response measured at the second emission wavelength.

Claims 18, 20 and 23 were cancelled.

The following is an examiner’s statement of reasons for allowance: Ting et al. (USPGPUB 2013/0178724 – applicant cited) teaches an apparatus and method for predicting a level of glycosylated hemoglobin (HbA1c) of a subject (Figs. 2 and 4) comprises light sources (elements 14a and 14b, Fig. 2) operate at infrared wavelengths of 1690nm, which is a local maximum absorption of HbA1c, and 1650-1660nm, which is a local minimum absorption of HbA1c (Fig. 4), a detector (elements 18 and 24, Fig. 2) to detect the corresponding wavelengths and a processor (element 20, Fig. 2) to determine the concentration level of HbA1c based on a ratio of the emission responses of the two wavelengths (Figs. 4 and 6; [0010-0013]; [0018-0019]; [0048-0056]). However, the prior art of record does not teach or suggest “a first photodetector configured to monitor an emission response at a first emission wavelength, wherein the first emission wavelength is selected to correspond with a maximum of the emission response of a hemoglobin component, wherein the hemoglobin component comprises at least one of oxyhemoglobin or de-oxyhemoglobin; and a second photodetector configured to monitor the emission response at a second emission wavelength, wherein the second emission wavelength is selected to correspond with a minimum of the emission response of the hemoglobin component; and one or more processors configured to receive the emission responses at the first emission wavelength and the second emission wavelength, wherein the one or more processors are configured to calculate a ratio based on the received emission responses and utilize the calculated ratio to determine the hemoglobin concentration level” in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791